DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/376,364, filed 4/5/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to separate www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,031,453 B2 (Song et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims 1-16 of the instant application may be found in claims 1-11 of the patent.
Regarding claim 1, Song et al 453’ discloses a flexible display apparatus, comprising: a panel including a display area that displays images and a fan-out portion in which a plurality of wirings connected to the display area are located; and a driving chip connected to the fan-out portion and connected to the display area via the plurality of wirings, wherein the plurality of wirings arranged in the fan-out portion include first wirings at a first layer on the panel and second wirings at a second layer that is different from the first layer, at least one area of the fan-out portion is located at a bending portion of the panel, and the first wirings and the second wirings, which are located at the bending portion, are at least partially overlap each other (claims 1, 4 and 5).
Regarding claim 2, Song et al 453’ discloses wherein a single insulating layer is provided between the first layer and the second layer (claim 2).
Regarding claim 3, Song et al 453’ discloses wherein a plurality of insulating layers are provided between the first layer and the second layer (claim 3).
Regarding claim 4, Song et al 453’ discloses wherein the fan-out portion is foldable (claim 4).
Regarding claim 5, Song et al 453’ discloses wherein a folding axis of the fan- out portion is in a direction intersecting a direction in which the display area is linearly connected to the driving chip (claim 5).
Regarding claim 6, Song et al 453’ discloses wherein the fan-out portion includes a diagonal connector in which the first wirings and the second wirings diagonally connect the display area to the driving chip (claim 6).
Regarding claim 7, Song et al 453’ discloses wherein the fan-out portion includes a straight connector in which the first wirings and the second wirings linearly connect the display area to the driving chip (claim 7).
Regarding claim 8, Song et al 453’ discloses further comprising a flexible circuit board connected to the fan-out portion, wherein the driving chip is on the flexible circuit board (claim 8).
Regarding claim 9, Song et al 453’ discloses wherein the display area includes data lines for applying data signals, gate lines for applying scan signals, a thin-film transistor, and an organic light-emitting device, the thin-film transistor includes a gate electrode, an active layer, and source/drain electrodes, and the organic light-emitting device is connected to the thin-film transistor and emits light (claim 9).
Regarding claim 10, Song et al 453’ discloses wherein the first wirings are arranged on a same layer as the gate electrode, and the second wirings are arranged between the data lines and the first wirings (claim 10).
Regarding claim 11, Song et al 453’ discloses wherein the first wirings and the second wirings are electrically separate from each other (claim 1).
Regarding claim 12, Song et al 453’ discloses wherein a first wiring of the first wirings and a second wiring of the second wirings overlap one another in plan view and are electrically separate from each other (claim 11).
Regarding claim 13, Song et al 453’ discloses wherein the first wirings and the second wirings include a same material (claim 1).
Regarding claim 14, Song et al 453’ discloses wherein the first wirings and the second wirings include materials different from each other (claim 1).
Regarding claim 15, Song et al 453’ discloses wherein the first wirings and the second wirings have a same width (claim 1).
Regarding claim 16, Song et al 453’ discloses wherein the first wirings and the second wirings have widths different from each other (claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
August 16, 2022